                                                                                                      E-FILED
                                                                      Wednesday, 01 May, 2019 03:15:56 PM
                                                                             Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


ERNEST MORGAN,                                         )
                                                       )
                               Plaintiff,              )
       v.                                              )      No.: 18-cv-2309-JBM
                                                       )
. REICH, DDS., et al.                                  )
                                                       )
                               Defendants.             )

                                   MERIT REVIEW ORDER

       Plaintiff, proceeding pro se, and currently detained at the Jacksonville Correctional

Center, files a complaint under 42 U.S.C. § 1983, alleging deliberate indifference to his serious

medical needs at the Danville Correctional Center (“Danville”). The case is before the Court for

a merit review pursuant to 28 U.S.C. § 1915A. In reviewing the Complaint, the Court accepts

the factual allegations as true, liberally construing them in Plaintiff's favor. Turley v. Rednour,

729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory statements and labels are

insufficient. Enough facts must be provided to “state a claim for relief that is plausible on its

face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)(citation and internal

quotation marks omitted). While the pleading standard does not require “detailed factual

allegations”, it requires “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       The Court notes that Plaintiff has attached various grievances as exhibits to his

complaint. The exhibits are “not necessary to the complaint” and were not considered in the

drafting of this order. Fitzgerald v. Dep't of Corr., 07-61, 2007 WL 951861, at *1 (W.D. Wis.

Mar. 26, 2007).

                                                  1 
 
       On December 29, 2017, Plaintiff underwent a tooth extraction by Danville Dentist,

Defendant Reich. During the procedure, the tooth broke in half and, despite his efforts,

Defendant was unable to extract the remaining portion. Defendant advised Plaintiff that he

would be referred to an oral surgeon to remove the remaining piece. He also told Plaintiff that

he would likely experience pain and provided Plaintiff with gauze, antibiotics and ibuprofen.

       Plaintiff alleges that he was not referred to an oral surgeon until April 10, 2018. In the

meantime, he reported complaints of pain to Defendant Reich as well as two unidentified nurses.

Plaintiff claims that the lack of treatment caused him to develop an infection in his gums, which

further exacerbated the pain. Plaintiff names Defendant Reich, employed by Wexford Health

Sources, Inc., Wexford itself, Director of Nursing T. Wilson and Callaway, job title unspecified.

Plaintiff does not, however, plead any allegations against Defendants Wilson and Callaway in

the body of the complaint and they are DISMISSED. See Collins v. Kibort, 143 F.3d 331, 334

(7th Cir.1998) (merely naming a defendant in the caption is insufficient to state a claim).

                                                 ANALYSIS

       It is well established that deliberate indifference to a serious medical need is actionable as

a violation of the Eighth Amendment. Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008). A

deliberate indifference must establish “(1) an objectively serious medical condition; and (2) an

official's deliberate indifference to that condition.” Arnett v. Webster, 658 F.3d 742, 750 (7th

Cir. 2011). Deliberate indifference is proven by demonstrating that a prison official knows of a

substantial risk of harm to an inmate and “either acts or fails to act in disregard of that risk.” Id.

at 751. The failure to address pain readily treatable pain may be evidence of deliberate

indifference. Petties v. Carter, 836 F.3d 772, 730 (7th Cir. 2016), as amended (Aug. 25, 2016).




                                                   2 
 
        A defendant may be liable for a delay in treatment, if the delay exacerbated the injury or

unnecessarily prolonged pain. Williams v. Liefer, 491 F.3d 710, 714-15 (7th Cir. 2007). Here,

Plaintiff pleads that he suffered continued pain due to an “open gum” and there was a delay of

more than three months before he was seen by an oral surgeon. This is enough to sustain, at this

stage, a claim that Defendant Reich was deliberately indifferent to Plaintiff’s serious medical

need.

        As to the two unidentified nurses, Plaintiff claims that they reported his pain complaints

to Defendant Reich and does not appear to assert that they were deliberately indifferent to his

condition. If any allegations are construed against these nurses, it is that they failed to act to

have him seen by the oral surgeon. Plaintiff does not allege, however, that the nurses had the

authority to order such a referral. See McGill v. Duckworth, 944 F.2d 344, 348–49 (7th Cir.

1991) (plaintiff cannot tax prison staff to correct “circumstances beyond their control.”)

        Plaintiff claims that he suffered unnecessary pain due to Wexford’s policy of delaying

referrals to outside specialists in order to save money. Wexford, though a private corporation,

has potential liability for constitutional infringement under Monell v. New York City

Department of Social Services, 436 U.S. 658, 691-92 (1978). This is so, if the alleged injury

results from the application of an unconstitutional policy or practice promulgated or allowed by

Wexford. McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). Here, Plaintiff cites

an unidentified portion of the Wexford Provider Handbook to support the existence of such a

policy. The cited section states, in general, that cost considerations are one of the variables to be

considered in the delivery of healthcare. The Handbook provides, further, that staff are to be

mindful of the budget, so that Wexford will be able to provide as many services as possible.




                                                   3 
 
       While Plaintiff offers this as evidence of an unconstitutional Wexford policy, a statement

advocating fiscal responsibility is inadequate to support that Wexford had a policy to deny or

delay referrals. Plaintiff provides no information as to the cause of the apparent delay and offers

only conjecture to suggest that the delay was due to Wexford. As result, he does not adequately

plead that the delay was due to an unconstitutional Wexford policy. See Gaston v. Ghosh, No.

11-6612, 2017 WL 5891042, at *14 (N.D. Ill. Nov. 28, 2017) (plaintiff’s allegations as to his

own treatment insufficient to establish a policy). Id. at *14 citing Shields, 746 F.3d at 796

(isolated incidents did not add up to a pattern of behavior that would support an inference of a

custom or policy.) Wexford is DISMISSED, though Plaintiff will be given leave to amend,

should he wish.

IT IS THEREFORE ORDERED:

       1.      This case shall proceed solely on the identified deliberate indifference claims

against Defendant Reich. Plaintiff will have an opportunity, within 30 days, to file an amended

complaint to replead his allegations against Wexford. If he does so, Plaintiff is to identify it as

an Amended Complaint and is to identify all claims against all Defendants without reference to a

prior pleading. Any claims not identified will not be included in the case, except in the Court's

discretion upon motion by a party for good cause shown, or by leave of court pursuant to Federal

Rule of Civil Procedure 15. Defendants Wilson, Calloway and Wexford are DISMISSED.

       2.         Plaintiff files [5], a motion for recruitment of pro bono counsel but does not

indicate that he attempted to secure counsel on his own. Pruitt v. Mote, 503 F.3d 647, 654-55

(7th Cir. 2007). [5] is DENIED at this time. In the event that Plaintiff renews his motion

for appointment of counsel, he is to provide copies of the letters sent to, and received from,

prospective counsel.



                                                   4 
 
        3.      The Clerk is directed to send to each Defendant pursuant to this District's internal

procedures: 1) a Notice of Lawsuit and Request for Waiver of Service; 2) a Waiver of Service; 3)

a copy of the Complaint; and 4) a copy of this Order.

        4.      If a Defendant fails to sign and return a Waiver of Service to the Clerk within 30

days after the Waiver is sent, the Court will take appropriate steps to effect formal service on that

Defendant and will require that Defendant pay the full costs of formal service pursuant to

Federal Rule of Civil Procedure 4(d)(2). If a Defendant no longer works at the address provided

by Plaintiff, the entity for which Defendant worked at the time identified in the Complaint shall

provide to the Clerk Defendant's current work address, or, if not known, Defendant's forwarding

address. This information will be used only for purposes of effecting service. Documentation of

forwarding addresses will be maintained only by the Clerk and shall not be maintained in the

public docket nor disclosed by the Clerk.

        5.      Defendants shall file an answer within the prescribed by Local Rule. A Motion to

Dismiss is not an answer. The answer it to include all defenses appropriate under the Federal

Rules. The answer and subsequent pleadings are to address the issues and claims identified in

this Order.

        6.      Plaintiff shall serve upon any Defendant who has been served, but who is not

represented by counsel, a copy of every filing submitted by Plaintiff for consideration by the

Court and shall also file a certificate of service stating the date on which the copy was mailed.

Any paper received by a District Judge or Magistrate Judge that has not been filed with the Clerk

or that fails to include a required certificate of service will be stricken by the Court.

        7.      Once counsel has appeared for a Defendant, Plaintiff need not send copies of

filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will file Plaintiff's



                                                   5 
 
document electronically and send notice of electronic filing to defense counsel. The notice of

electronic filing shall constitute notice to Defendant pursuant to Local Rule 5.3. If electronic

service on Defendants is not available, Plaintiff will be notified and instructed accordingly.

       8.      Counsel for Defendants is hereby granted leave to depose Plaintiff at Plaintiff's

place of confinement. Counsel for Defendants shall arrange the time for the depositions.

       9.      Plaintiff shall immediately notice the Court of any change in mailing address or

phone number. The Clerk is directed to set an internal court deadline 60 days from the entry of

this Order for the Court to check on the status of service and enter scheduling deadlines.


IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

        1) ATTEMPT SERVICE ON DEFENDANTS PURSUANT TO THE STANDARD

PROCEDURES; AND,

        2) SET AN INTERNAL COURT DEADLINE 60 DAYS FROM THE ENTRY OF

THIS ORDER FOR THE COURT TO CHECK ON THE STATUS OF SERVICE AND ENTER

SCHEDULING DEADLINES.

       LASTLY, IT IS ORDERED THAT IF A DEFENDANT FAILS TO SIGN AND

RETURN A WAIVER OF SERVICE TO THE CLERK WITHIN 30 DAYS AFTER THE

WAIVER IS SENT, THE COURT WILL TAKE APPROPRIATE STEPS TO EFFECT

FORMAL SERVICE THROUGH THE U.S. MARSHAL'S SERVICE ON THAT

DEFENDANT AND WILL REQUIRE THAT DEFENDANT TO PAY THE FULL COSTS OF

FORMAL SERVICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(d)(2).




_ 5/1/2019                                    _______s/Joe Billy McDade_______
ENTERED                                             JOE BILLY McDADE
                                              UNITED STATES DISTRICT JUDGE
                                                 6 
